        Case 9:20-cv-00077-DWM Document 13 Filed 08/18/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


 ELIZABETH KAPARICH,                                    CV 20–77–M–DWM

               Plaintiff,
                                                            OPINION and
        vs.                                                   ORDER

 ETHICON, INC. and JOHNSON &
 JOHNSON,

               Defendants.


      In this products liability action, Elizabeth Kaparich is suing Ethicon, Inc.

and Johnson & Johnson (collectively “Ethicon”), the makers of a pelvic mesh

implant that she had surgically inserted to treat organ prolapse. Ethicon seeks to

dismiss Kaparich’s claims for design defect, manufacturing defect, negligent

misrepresentation, fraud, breach of implied and express warranty, and violation of

the Montana Consumer Protection Act. (Doc. 10.) Kaparich only contests the

dismissal of her design defect and warranty claims. (Doc. 12 at 2.)

                                   LEGAL STANDARD

      To survive a motion to dismiss under Rule 12(b)(6), a claim must allege

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility
                                            1
        Case 9:20-cv-00077-DWM Document 13 Filed 08/18/20 Page 2 of 4



when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

Dismissal under Rule 12(b)(6) is appropriate, however, “where there is no

cognizable legal theory or an absence of sufficient facts alleged to support a

cognizable legal theory.” L.A. Lakers, Inc. v. Fed. Ins. Co., 869 F.3d 795, 800 (9th

Cir. 2017) (internal quotation marks omitted).

                                      ANALYSIS

I.    Design Defect

      Ethicon argues that the design defect claims must be dismissed for failure to

allege a feasible alternative design. However, Montana allows design defect

claims absent a feasible alternative. In Rix v. General Motors Corp., the Supreme

Court set forth a list of factors to consider in alternative design cases. 723 P.2d

195, 201–02 (Mont. 1986); see also Krueger v. Gen. Motor Corp., 783 P.2d 1340,

1345 (Mont. 1989). But it “d[id] not rule upon the fact situation where a claim of

design defect is made and where no alternative design is technologically feasible.”

Rix, 723 P.2d at 201. Later, the Court made clear that a feasible alternative is not

an element of a prima facie design defect case:

      In both Rix and Krueger, we expressly limited the admissibility of
      evidence concerning alternative designs to situations where those
      designs existed at the time of manufacture. Furthermore, while we
      allowed the plaintiff to present this evidence in Rix and Krueger, we
      did not require it as a part of plaintiff’s prima facie case.

                                           2
        Case 9:20-cv-00077-DWM Document 13 Filed 08/18/20 Page 3 of 4



Sternhagen v. Dow Co., 935 P.2d 1139, 1146 (Mont. 1997). Because Montana law

does not require Kaparich to allege a feasible alternative, Ethicon’s motion to

dismiss is denied on that ground.

II.   Breach of Warranty

      Ethicon argues that the breach of warranty claims must be dismissed for

failure to provide the statutorily required pre-suit notice. Montana’s version of the

Uniform Commercial Code provides that “[w]here a tender has been accepted . . .

the buyer must within a reasonable time after the buyer discovers or should have

discovered any breach notify the seller of breach or be barred from any remedy.”

Mont. Code Ann. § 30-2-607(3)(a). Kaparich concedes that she did not give

Ethicon notice of her breach of warranty claims before filing this action but argues

that pre-suit notice was not or should not be required in this case.

      As Kaparich notes, some states have dispensed with the pre-suit notice

requirement in certain contexts. See Horne v. Novartis Pharm. Corp., 541 F. Supp.

2d 768, 786 (W.D.N.C. 2008); Me. Rev. Stat. Ann. Tit. 11, § 2-607(7); S.C. Code

Ann. § 36-2-607(3)(a). Montana has not. To the contrary, “the buyer must plead

and prove that he gave the seller notice of the breach.” Fire Supply & Serv., Inc. v.

Chico Hot Springs, 639 P.2d 1160, 1164 (Mont. 1982) (emphasis added); see also

Klinkenborg Aerial Spraying & Seeding Inc. v. Rotorcraft Dev’t Corp., CV 12-

202-M-DLC, 2014 WL 12726047, at *5 (D. Mont. Dec. 8, 2014) (treating the

                                          3
       Case 9:20-cv-00077-DWM Document 13 Filed 08/18/20 Page 4 of 4



notice requirement as a condition precedent that must be pled according to Rule

9(c) of the Federal Rules of Civil Procedure). Because Kaparich has not complied

with § 30-2-607(3)(a), her breach of warranty claims are dismissed.

                                  CONCLUSION

      IT IS ORDERED that Ethicon’s partial motion to dismiss (Doc. 10) is

GRANTED in PART. The manufacturing defect (Count III), negligent

misrepresentation (Count V), breach of warranty (Counts VI, VII), consumer

protection (Count VIII), and fraud (Count IX) claims are DISMISSED. The

motion is DENIED in all other respects.

      DATED this    18th   day of August, 2020.



                                                                  16:04 PM
                                      Donald W. Molloy, District Judge
                                      United States District Court




                                          4
